Citation Nr: 1135064	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative changes of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity neurological impairment associated with degenerative changes of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity neurological impairment associated with the degenerative changes of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO that granted service connection for a low back disability and assigned a 20 percent rating, effective on December 30, 2005.

In July 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded the case to the RO for additional development.  

In a May 2010 rating, the RO assigned separate ratings for the neurological manifestations associated with the service-connected low back disability.

In May 2010, the Veteran expressed his desire to seek an even higher rating.  Thus, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  Prior to June 10, 2009, the service-connected low back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to worse than to 40 degrees.  

2.  Beginning on June 10, 2009, the service-connected lumbar spine degenerative changes is first shown to have been productive of a disability picture that more closely resembled that of forward flexion of the thoracolumbar spine restricted to 30 degrees or less.

3.  For the period of the appeal, the service-connected low back disability is not shown to have been manifested by ankylosis of the thoracolumbar spine or incapacitating episodes with physician prescribed bed rest.

4.  The service-connected lumbar spine degenerative changes is shown to have been productive of a disability picture that more nearly approximated that of  moderate incomplete paralysis of the left lower extremity beginning in June 2009.

5.  The service-connected low back disability is not shown to have been manifested by more than mild incomplete paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected lumbar spine degenerative changes prior to June 10, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes (Code) 5235-5243 (2010). 
  
2.  The criteria for the assignment of an initial evaluation of 40 percent, but not higher for the service-connected lumbar spine degenerative changes beginning on June 10, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes (Code) 5235-5243 (2010). 

3.  The criteria for the assignment of an initial separate rating of 20 percent, but no higher for the left lower extremity neurological manifestations due to the service-connected low back disability beginning in June 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Code 8520 (2010).

4.  The criteria for the assignment of a separate rating in excess of 10 percent for the right lower extremity neurological manifestations of the service-connected low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1)  (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the November 2006 rating decision on appeal granted service connection for degenerative changes of the lumbar spine, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in March 2007.  The Veteran was also provided additional notice by way of a June 2008 letter.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A  (West 2002). 

The service treatment records are associated with the Veteran's claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination that is deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59 , with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2010). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  I n a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

As this appeal is from the initial rating assigned following the grant of service connection, "staged" ratings are for consideration, but have not been assigned by the RO. 

An October 2005 MRI of the Veteran's lumbar spine revealed right L5/S1 disc extrusion and nerve compression, and moderate generalized degenerative spondylosis.

A November 2006 VA treatment record noted that the Veteran complained of worsening low back pain now with radiation to the right lateral leg.  The physician noted that the Veteran had very limited range of motion based on forward flexion, lateral bends and extension, but the degrees of limitation were not noted.  

On November 2006 VA examination, the Veteran complained of lower lumbar pain that radiated into the right leg.  The Veteran was noted to walk somewhat slowly to avoid jarring his back, and to this extent, the disorder affected his ability to walk.  

The Veteran reported that his ability to walk was very limited during flare-ups, but that he had not had any acute incapacitating episodes in which a physician prescribed bed rest.  Flare-ups occurred approximately every couple of months and last about 2 weeks.  During these periods, he could not walk more than 25 feet.  He had a lumbar support for prolonged sitting.

On examination, the Veteran's lumbar flexion was noted to be to 50 degrees; extension was to 15 degrees; bilateral lateral flexion was to 15 degrees, and bilateral rotation was to 30 degrees.  There was pain at each end range.  Repetitive motion reduced forward flexion to 40 degrees and extension to 10 degrees due to pain.  There was no back spasm, but there was tenderness to palpation.  The straight leg test was negative.  

Neurologically, motor strength, tone, and light touch sensation were normal in both lower extremities.  Deep tendon reflexes were 2+ at both knees and 1+ at the ankles.

An April 2007 VA treatment record indicates the Veteran complained of low back pain, but denied having any weakness, tingling, numbness, or bowel or bladder problems.  The record indicated the Veteran might have some intermittent nerve root irritation of L5, but that he mainly had lower back pain.  

May 2007 VA records show the Veteran was evaluated for outpatient physical therapy related to his back pain.  He walked independently, but with an ataxic antalgic gait and slight limp to the right.  

The July and August 2007 private treatment records noted complaints of decreased flexibility and strength as well as radiation into the right lower extremity.

On September 2007 VA examination, the Veteran complained of having chronic low back pain that radiated to the right knee.  His pain was rated as 5/10 in intensity and was exacerbated by any movement.  He denied any current effect of the pain upon his ability to walk, having any incapacitating episodes during the past 12 months, and having any significant impact upon his activities of daily living.  He had not had a flare-up in 6 months.  

On examination, the Veteran's lumbar flexion was from 0 to 40 degrees with pain beginning at 16 degrees.  Lumbar extension was from 0 to 15 degrees with pain beginning at 11 degrees.  Right lateral flexion was from 0 to 15 degrees with pain beginning at the end range.  Left lateral flexion was from 0 to 25 degrees with pain beginning at 16 degrees.  Bilateral rotation was from 0 to 45 degrees with pain beginning at 31 degrees.  The range of motion was not additionally limited by repetitive motion.  

There was no muscle spasm or tenderness noted.  Motor strength was 4+/5 overall due to diminished effort.  Deep tendon reflexes were 1+ in the knee and ankle of the left leg and 2+ in the knee and ankle of the right leg.  His light touch sensation was normal, and his gait was normal but somewhat slow.  

The examiner commented that, while the Veteran complained of symptoms of radiculopathy in the right leg, the disc herniation seen on the MRI was at a level that would not account for the pain and added that there were no physical findings on the examination to suggest radiculopathy.

A May 2009 VA treatment record noted the Veteran's complaints of intermittent flare-ups of back pain that had worsened as he had gotten older.  

A June 2009 examination by a private physician noted the Veteran's complaints of low back pain and left leg pain.  The low back pain was constant and was aggravated by sitting or walking.  He had some relief with a TENS unit.  The pain into the left leg occurred about once a day and lasted for approximately 10 minutes.  

The Veteran complained of weakness, but he had difficulty localizing the weakness to any particular muscle group.  The examiner reviewed the Veteran's records and commented that an April 2007 neurosurgery examination showed no evidence of radiculopathy.

The physician noted that the Veteran's lumbar spine had 30 degrees of motion in each plane, which consisted of forward flexion and bilateral lateral bending with pain.  Extension was to 10 degrees.  There was some visible atrophy in the right lower extremity.  The Veteran could heel and toe walk well, and there were no signs of weakness.  The straight leg test was negative, bilaterally.  

The left knee and Achilles reflexes were somewhat depressed, but the right knee and Achilles reflexes were present.  There was no sensory loss to the light touch over the plantar and dorsal surface of the foot, calf or thigh.  

The physician indicated that he had reviewed the Veteran's claims folder and opined that the Veteran did not have any radiculopathy or radicular motor or sensory deficit in either lower extremity.

A July 2009 psychiatric examination noted that the Veteran rated his pain as 9 on a scale of 1 to 10 and that the pain was located on the right side of his back.  There was no relief with pain medication and the pain completely interfered with  his general activity, mood, walking ability, relations with others, sleep, enjoyment of life, appetite, and ability to concentrate.  

A December 2009 statement from the Veteran's wife indicated that the Veteran had difficulty sleeping due to his back pain and was in constant and severe pain.

On January 2010 VA examination, the Veteran complained of constant low back pain that rated as 8 in severity and worsened with activity.  He also reported having occasional radiation into the left leg and having his ability to walk affected.  There were no episodes of incapacitation that involved prescribed bed rest.  Daily medication and use of a TENS unit provided partial relief to his pain.  His low back pain was so severe that it affected his ability to lift and bend, but did not affect his activities of daily living.  The Veteran denied having flare-ups and indicated that he occasionally used a cane.

On examination of the lumbar spine, his forward flexion was to 60 degrees; extension was to 5 degrees; lateral bilateral flexion was to 15 degrees; and bilateral rotation as to 35 degrees.  All of the ranges were performed with pain throughout, but movement was not additionally limited following repetitive movement.  There was no evidence of spasm on examination, and the spine was nontender with a negative straight leg raising test, bilaterally.  

The Veteran had an antalgic gait and normal sensation.  He had a decrease in his left knee deep tendon reflex as it was absent.  Otherwise, his reflexes were 1 and symmetric.  He had 4/5 strength in his lower extremities.

There were two addendums following the examination (March 2010 and May 2010) that indicated the Veteran had weakness in the lower extremities and a diminished reflex in the left knee that were neurological and originated from the lumbar spine.  The diagnosis was that of radiculopathy and neurological deficits.  

The Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which applies to Codes 5235 to 5243.  38 C.F.R. § 4.71a .  Intervertebral disc syndrome may be rated alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a , Code 5243. 

Under the General Formula with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  

[Note 5 following states that unfavorable ankylosis is shown when the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.] 

Note (1) following the General Formula provides that any associated neurologic abnormalities, such as bowel or bladder impairment, are to be evaluated separately, under the appropriate diagnostic code.  

The separately ratable neurological impairment in the lower extremities is rated under Code 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  

The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

The Formula for Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a . 

Note 1 following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 6 states that the evaluation of intervertebral disc syndrome is either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

As an initial matter, the Board notes that the Veteran has consistently denied throughout the appeal having any incapacitating episodes with prescribed physician bed rest.  Therefore, the Formula for Incapacitating Episodes is not applicable and the Board will focus on rating the orthopedic and neurological manifestations under the General Formula and Code 8520.

On this record, a higher rating of 40 percent for the orthopedic manifestations of the service-connected low back disability is found to be warranted beginning on June 10, 2009 when the disability picture was first shown to have more nearly approximated that of forward flexion of the thoracolumbar spine restricted to at least 30 degrees (see June 2009 private treatment record).   

Prior to June 2009, the Veteran's forward flexion of the lumbar spine was not shown to be limited to worse than 40 degree, even after taking into consideration when repetitive use increased the limitation of motion (see November 2006 and September 2007 VA examinations).  While the Veteran complained of flare-ups, the episodes were not frequent or severe enough to warrant a higher rating.

At no time during the appeal has the Veteran's low back disability been manifested by ankylosis of the thoracolumbar spine to warrant consideration of a rating in excess of 40 percent.

Turning to the neurological manifestations of the lower extremities, the record does not show that a rating in excess of 10 percent is warranted for the right lower extremity as the findings do not equate with more than mild incomplete paralysis.  

However, the service-connected left lower extremity disability picture is shown to have more closely resembled that of moderate incomplete paralysis beginning in June 2009.  

The January 2010 VA examination, which confirmed radiculopathy and neurological deficits, only reflects mild impairment involving the right lower extremity as sensation was noted to be intact.

Since the left leg had diminished strength and in addition to an absent reflex at the level of the knee, the Board finds that these manifestations are consistent with moderate impairment.

In the absence of more significant signs and symptoms of neurological impairment in either extremity, higher separate ratings are not warranted on either side.

The Board has also considered whether the Veteran's lumbar disability should be forwarded to the Director of the Compensation and Pension Service for extraschedular consideration.  C.F.R. § 3.321 (2010).

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The orthopedic and neurological manifestations of the service-connected low back disability as well as the level of disability are contemplated in terms of the functional impairment.  

The schedular criteria adequately address these factors in the symptomatology considered and the various ratings to which they apply.  In the present case, there is nothing so unusual or exceptional about the presented service-connected disability picture to render the criteria inadequate for rating purposes.   



ORDER

An initial rating in excess of 20 percent prior to June 10, 2009 for the orthopedic manifestations of the service-connected degenerative changes of the lumbar spine is denied.

An increased, initial rating of 40 percent, but not higher beginning on June 10, 2009 for the orthopedic manifestations of the service-connected degenerative changes of the lumbar spine is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating of 20 percent, but not higher for the left lower extremity neurological manifestations of the service-connected low back disability beginning in June 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating in excess of 10 percent for the right lower extremity neurological manifestations of the service-connected low back disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


